Case 2:20-cv-00100-SPC-NPM Document 61 Filed 07/26/21 Page 1 of 2 PageID 342




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                         FORT MYERS DIVISION

SEAN WARD,

             Plaintiff,

v.                                               Case No: 2:20-cv-100-SPC-NPM

FORD MOTOR COMPANY and
REBECCA GRIFFITH,

              Defendants.
                                          /

                                        ORDER 1

       This matter comes before the Court on sua sponte review of the file. Last

month, the parties settled this suit. (Doc. 57). The Court then dismissed this

action without prejudice and administratively closed the case. (Doc. 58). It

also gave the parties a deadline to move to reopen the action and warned them

that failure to do so would cause the case being dismissed with prejudice and

without further order. (Doc. 58). The Clerk later entered Judgment dismissing

this case without prejudice, although a day too early. (Doc. 59). The only word

from the parties since then has been a motion for Plaintiffs’ attorneys to

withdraw. (Doc. 60). Because of the Court’s prior Order (Doc. 58) and the



1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using
hyperlinks, the Court does not endorse, recommend, approve, or guarantee any third parties
or the services or products they provide, nor does it have any agreements with them. The
Court is also not responsible for a hyperlink’s availability and functionality, and a failed
hyperlink does not affect this Order.
Case 2:20-cv-00100-SPC-NPM Document 61 Filed 07/26/21 Page 2 of 2 PageID 343




parties showing no intent of reopening this suit, the Court will amend the

Judgment to reflect this action is dismissed with prejudice.

       Accordingly, it is now

       ORDERED:

       The Clerk is DIRECTED to enter an amended judgment dismissing

this action with prejudice per the Court’s Order dated June 10, 2021. (Doc.

58).

       DONE and ORDERED in Fort Myers, Florida this July 26, 2021.




Copies: All Parties of Record




                                       2
